After our opinion was filed in the above entitled cause the complainant, by leave of court, filed a motion for a reargument based on three grounds.
We have carefully considered each ground and find no merit in any of them. It would appear from the complainant's contention in support of each ground that she is dissatisfied with the reasons upon which we based our opinion and desires to argue further that the opinion is erroneous in certain particulars which were presented at the hearing before us either expressly or by necessary implication. Such contentions do not justify a reargument.
Complainant further objects to our interpretation of Lister
v. Lister, 47 R.I. 366, and also contends that Scott v. *Page 316 Nolan, 53 R.I. 89, is a precedent which governs the procedure in this cause. The latter case was not noticed by us in our opinion because it is not in point. It holds that one in peaceable possession of real estate may rest in security until his title or possession is attacked. In the instant case the complainant's peaceable possession was first attacked by respondent in her action of trespass and ejectment. Thereafter the obligation was upon complainant to defend her possession in such manner as the law permitted. As to the Lister case we can only say that we adhere to the interpretation of that case as given in our opinion and that complainant in her motion furnishes no good reason to depart from that interpretation.
Motion denied.